Dismissed and Memorandum Opinion filed November 3, 2011.




                                          In The

                          Fourteenth Court of Appeals
                                      ____________

                                   NO. 14-11-00478-CV
                                     ____________

                                 KIRK FORD, Appellant

                                            V.

           EG SYSTEMS, INC. d/b/a SCOTTS LAWN SERVICE, Appellee


                          On Appeal from the 270th District Court
                                  Harris County, Texas
                            Trial Court Cause No. 2009-41307


                             MEMORANDUM OPINION

       This is an appeal from an order granting defendant’s motion for summary judgment
signed March 2, 2011. The clerk’s record was filed August 8, 2011. Appellant’s brief
was due September 7, 2011. Appellant did not file a brief or a motion for an extension of
time to file his brief.

       On September 29, 2011, this court issued an order stating that unless appellant filed
a brief, and a motion reasonably explaining why the brief was late, on or before October 24,
2011, the court would dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b). Appellant did not file a brief or any response to our order.

       Accordingly, the appeal is ordered dismissed.



                                          PER CURIAM


Panel consists of Justices Brown, Boyce, and McCally.




                                             2